MANDATE

THE STATE OF TEXAS

TO THE 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 10, 2014, the cause upon appeal to
revise or reverse your judgment between

Julian Calderas, Jr. and Erica Calderas, Appellant

V.

Flagship Homes, LTD. d/b/a Prestige Homes, Appellee

No. 04-14-00568-CV and Tr. Ct. No. 2014-CI-04330

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the orders of the trial
court are REVERSED, and the cause is REMANDED to the trial court for
further proceedings. Costs of the appeal are taxed against the parties who
incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 22, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00568-CV

                             Julian Calderas, Jr. and Erica Calderas

                                                   v.

                           Flagship Homes, LTD. d/b/a Prestige Homes

         (NO. 2014-CI-04330 IN 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $15.00   E-PAID        BARRY SNELL
MOTION FEE                         $10.00   E-PAID        DANIEL KUSTOFF
MOTION FEE                         $10.00   E-PAID        LORIEN WHYTE
MOTION FEE                         $10.00   E-PAID        LORIEN WHYTE
REPORTER'S RECORD                 $566.13   PAID          KUSTOFF & PHIPP
CLERK'S RECORD                     $69.00   PAID
MOTION FEE                         $10.00   TRANSFER      PAM SHEEHAN
FILING FEE PAID TO COURT
THAT TRANSFERRED CASE              $20.00   TRANSFER      DANIEL KUSTOFF
FILING FEE PAID TO COURT
THAT TRANSFERRED CASE             $100.00   TRANSFER      DANIEL KUSTOFF
FILING FEE PAID TO COURT
THAT TRANSFERRED CASE              $50.00   TRANSFER      DANIEL KUSTOFF
FILING FEE PAID TO COURT
THAT TRANSFERRED CASE              $25.00   TRANSFER      DANIEL KUSTOFF


        Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 22, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853